DETAILED ACTION
This office action is responsive to the amendment filed 2/15/2021.  As directed, claims 1, 4, 7, and 9 have been amended, claims 3 and 8 have been canceled, and no claims have been added.  Thus, claims 1, 2, 4-7, and 9-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “comprises” on line 3 is considered a legal phrase.  
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al. (2016/0199599) in view of Levin (2016/0361507), Faith (2017/0157369), and Djupesland (2016/0367771).
 	Regarding claims 1 and 4, Isaacs discloses a delivery device (fig. 1)  for intranasal administration of topical therapeutic agents, the delivery device (fig. 1) comprising: a housing 
Isaacs discloses a connector (210) but does not specifically disclose the connector is flexible.  However, Levin discloses a flexible connector (506) ([0037] last 5 lines, [0041] last 5 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Isaacs to be flexible as taught by Levin to provide the advantage of enhanced comfort and ease of use. 
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) but does not specifically disclose an adjustable indicator.  However, Faith teaches an adjustable indicator (112) ([0048] lines 1-8).  It would have been obvious to one of ordinary skill 
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) and the modified Isaacs discloses an adjustable indicator ([0048] lines 1-8 of Faith).  However, the modified Isaacs does not specifically disclose that distributor distal end about 3.5 to 4 cm from the indicator.  However, Djupesland discloses the distal end extends 3cm to 5cm into the nasal cavity ([0157] last 10 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub and distal end of Isaacs to allow extension between 3cm to 5cm into the nasal cavity as taught by Djupesland to allow for a safe and effective distance for targeted delivery without causing penetration injury from extensions too deep (see [0157] last 10 lines.
The modified Isaacs discloses a penetration distance of about 3cm to 5cm ([0157] last 10 lines of Djupesland), which would be the distance from the hub member as the hub member rests just outside the nose, but does not specifically disclose the narrower range of 3.5 cm to 4 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the distal end of the modified Isaacs within the claimed range to provide the advantage of a safe and effective distance for targeted delivery.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
.Regarding claims 2, 6, 10, and 12, Isaacs discloses a housing (100) adapted to receive a second supply (112) of the at least one therapeutic agent ([0034] lines 1-10) but does not 
Regarding claims 5 and 11, Isaacs discloses the housing (100) adapted to contain a plurality of supplies of therapeutic agent (110, 112) ([0034] lines 1-5), and each supply of therapeutic agent is selectively actuated for delivery ([0038] lines 1-10).
Regarding claims 7 and 9, Isaacs discloses a delivery device (fig. 1)  for intranasal administration of topical therapeutic agents, the delivery device (fig. 1) comprising: a housing (100) including a predetermined supply of at least one therapeutic agent (110, 112); a connector (210, 310) having proximal (outside user) and distal ends (inside user) integrally formed with the housing (100) and defining a conduit ([0036] lines 1-5), the connector (210)  proximal end in fluid communication with the housing and supply therein ([0036] lines 1-5); a distributor (206) integrally formed with the connector (210), the distributor (206) including a proximal outlet end adapted to receive the supply of the at least one therapeutic agent delivered by way of the conduit ([0036] lines 1-5), the distributor (206) further including a distal end (tip) adapted to diffuse the at least one therapeutic agent (260) to a treatment site (SPG); the connector (210, 310) of sufficient length such that the distributor  distal end (tip, 306) is proximate a sphenopalatine ganglion of a user when the connector is extended in the user ([0036] lines 1-6 disclose that the distributor is close enough to enable the spray to reach the SPG);  an actuator (300) adapted to cause the supply of the at least one therapeutic agent to proceed from the housing (100) through the conduit (210), and exit the distributor ([0036] lines 1-6); an actuator 
Isaacs discloses a connector (210) but does not specifically disclose the connector is flexible.  However, Levin discloses a flexible connector (506) ([0037] last 5 lines, [0041] last 5 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Isaacs to be flexible as taught by Levin to provide the advantage of enhanced comfort and ease of use. 
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) but does not specifically disclose an adjustable indicator.  However, Faith teaches an adjustable indicator (112) ([0048] lines 1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connector of Isaacs with an adjustable indicator as taught by Faith to provide the advantage of enhanced fit and accommodation for user’s different sizes and shapes.
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) and the modified Isaacs discloses an adjustable indicator ([0048] lines 1-8 of Faith).  However, the modified Isaacs does not specifically disclose that distributor distal end about 3.5 to 4cm from the indicator.  However, Djupesland discloses the distal end extends 3cm to 5cm into the nasal cavity ([0157] last 10 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub and distal end of Isaacs to allow extension between 3cm to 5cm into the nasal cavity as taught by 
The modified Isaacs discloses a penetration distance of about 3cm to 5cm ([0157] last 10 lines of Djupesland), which would be the distance from the hub member as the hub member rests just outside the nose, but does not specifically disclose the narrower range of 3.5 cm to 4 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the distal end of the modified Isaacs within the narrower range to provide the advantage of a safe and effective distance for targeted delivery.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LaToya M Louis/Primary Examiner, Art Unit 3785